                                          Case 4:17-cv-01268-JST Document 521 Filed 01/15/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        [24]7.AI, INC., et al.,                             Case No. 15-cv-02897-JST (lead)
                                   7                                                        Case No. 15-cv-05585-JST
                                                          Plaintiffs,
                                   8
                                                v.                                          ORDER REGARDING AMENDMENTS
                                   9                                                        TO CASE SCHEDULE
                                        LIVEPERSON, INC.,
                                  10                                                        Re: ECF No. 520
                                                          Defendant.
                                  11

                                  12    LIVEPERSON, INC.,                                   Case No. 3:17-cv-01268-JST
Northern District of California
 United States District Court




                                  13                      Plaintiff,

                                  14            v.

                                  15    [24]7.ai, INC.,

                                  16                      Defendant.

                                  17

                                  18          The Court now has before it the parties’ competing proposals, ECF No. 520, regarding

                                  19   how best to amend the case schedule in light of the concerns expressed in the Court’s December

                                  20   21, 2018 text order, ECF No. 519.

                                  21          The Court adopts [24]7’s proposal, with the exception that discovery shall be mutual and

                                  22   not unilateral. See ECF 520 at 9 (stating [24]7’s position that “only [24]7 should be allowed to

                                  23   take discovery during this limited period”). [24]7’s request is an overreach. At this point, the

                                  24   Court is not able to exclude the possibility that fairness, equity, or simply the need for further case

                                  25   preparation will cause LivePerson to need additional discovery.

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 4:17-cv-01268-JST Document 521 Filed 01/15/19 Page 2 of 2




                                   1          [24]7 is directed to prepare a “clean” copy of its proposed scheduling order without any

                                   2   extraneous text and present it to the Court for signature.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 15, 2019
                                                                                        ______________________________________
                                   5
                                                                                                      JON S. TIGAR
                                   6                                                            United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
